Order entered December 5, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01527-CR

                              JOSE RAMON CRUZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-24443-Q

                                           ORDER
       We REINSTATE this appeal.

       On August 29, 2017, we abated this appeal and ordered the trial court to conduct a

hearing to determine why appellant’s brief has not been filed. On November 20, 2017, we

received a copy of the trial court’s November 9, 2017 order. In the order, the trial court found

that appellant wishes to prosecute the appeal but due to complicated issues presented, counsel

needed additional time in which to file the brief. The trial court then granted counsel’s request

for more time and ordered the brief filed by December 9, 2017.

       We ADOPT the trial court’s findings that appellant wants to pursue the appeal but that

counsel needs additional time to brief the issues. We STRIKE the trial court’s order to the
extent it grants additional time. See TEX. R. APP. P. 38.6(d) (“the appellate court may extend the

time for filing a brief . . .”).

        We ORDER appellant’s brief due on or before DECEMBER 13, 2017. Counsel is

cautioned that the failure to file the brief by that date may result in counsel’s removal from the

appeal without further notice.




                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE